Case 18-70870-JAD    Doc 184-5 Filed 01/27/21 Entered 01/27/21 13:51:47       Desc
                         Proposed Order Page 1 of 5



               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:

  LARRY FREDERICK and                           Bankruptcy No. 18-70870-JAD
  SHARON FREDERICK,
                                                Chapter 11
               Joint Debtors,
                                                Document No.
  LARRY FREDERICK and
  SHARON FREDERICK,

               Movants,

        vs.

  M&T BANK, THE UNITED STATES OF
  AMERICA FARM SERVICE AGENCY,
  CARGILL, INC., SUSQUEHANNA
  COMMERCIAL FINANCE, INC.,
  GROWMARK FS, LLC, FS FINANCIAL
  SERVICES, LLC, WELLS FARGO
  VENDOR FINANCIAL SERVICES, LLC,
  BLAIR COUNTY TAX CLAIM BUREAU,
  PENNSYLVANIA DEPARTMENT OF
  REVENUE, AND THE INTERNAL
  REVENUE SERVICE,

               Respondents.

                  ORDER CONFIRMING SALE OF PROPERTY
                      FREE AND DIVESTED OF LIENS

        This __________________, on consideration of the Debtors, Larry

  Frederick and Sharon Frederick’s Motion for Sale of Real Property and Personal

  Property Free and Clear of all Liens, Claims and Encumbrances and after a

  Zoom Hearing on this date regarding said Motion the Court Finds:
Case 18-70870-JAD        Doc 184-5 Filed 01/27/21 Entered 01/27/21 13:51:47        Desc
                             Proposed Order Page 2 of 5



         (1) That __________________________________ has submitted the

  highest and best bid in the amount of _________________________ for the

  property being sold.

          (2) That service of the Notice of Hearing and Order setting hearing on

  said motion for Sale of Real Property and Personal Property Free and Clear of all

  Liens, Claims and Encumbrances of the above named Respondents, was

  effected on the following secured creditors whose liens are recited in said Motion

  for sale, viz:

         DATE OF SERVICE                   NAME OF LIENOR AND SECURITY

         _______                           M&T BANK (Mortgage on Real
                                           Property, Security interest in equipment
                                           and livestock per UCC.);

         _______                           THE UNITED STATES OF AMERICA
                                           FARM SERVICE AGENCY (Security
                                           interest in equipment and livestock per
                                           UCC.);

         _______                           CARGILL, INC. (Potential          security
                                           interest in equipment.);

         _______                           SUSQUEHANNA COMMERCIAL
                                           FINANCE, INC. (Potential security
                                           interest in equipment.);

         _______                           GROWMARK FS, LLC (Potential
                                           security interest in equipment.);

         _______                           FS FINANCIAL SERVICES, LLC
                                           (Potential security interest in
                                           equipment.);

         _______                           WELLS FARGO VENDOR FINANCIAL
                                           SERVICES, LLC (Potential security
                                           interest in equipment.);
Case 18-70870-JAD       Doc 184-5 Filed 01/27/21 Entered 01/27/21 13:51:47            Desc
                            Proposed Order Page 3 of 5



         _______                             BLAIR COUNTY TAX CLAIM BUREAU
                                             (Potential tax claim.);

         _______                             PENNSYLVANIA DEPARTMENT OF
                                             REVENUE (Potential tax claim.);

         _______                             INTERNAL REVENUE SERVICE
                                             (Potential tax claim.)


         (3) That sufficient general notice of said hearing and sale, together with

  the confirmation hearing thereon, was given to the creditors and parties in

  interest by the Movants as shown by the Certificate of Service duly filed and that

  the named parties were duly served with the Motion.

         (3)    That said sale hearing was duly advertised on the Court’s website

  pursuant to W.PA.LBR 6004-(c) on _____________, in _____________ on

  _______________ and in the ______________on _______________, as shown

  by the Proof of Publications duly filed.

          (5)   That the price of ______________________________ is a full and

  fair price for the property in question.

         (6)    That the purchaser is acting in good faith with respect to the within

  sale in accordance with In re: Abbotts Dairies of Pennsylvania, Inc., 788 F.2d

  143 (3d Cir. 1986).

         IT IS ORDERED, ADJUDGED AND DECREED that the private sale by

  (Warranty) deed of the real property described in the Motion as a.) 1098

  Frederick Road, Martinsburg, PA 16662; Blair County Map Number: 20.00-09.-

  009.00-000; Acreage: 161.320; b.) 1219 Frederick Road, Martinsburg, PA 16662;

  Blair County Map Number: 20.00-09.-008.00-000; Acreage: 66.74; and c.) 62
Case 18-70870-JAD     Doc 184-5 Filed 01/27/21 Entered 01/27/21 13:51:47          Desc
                          Proposed Order Page 4 of 5



  Acre Parcel off of Kensinger Road; Map Number 20.00-12.-001.00-000 (full legal

  descriptions are attached to the Sale Motion at _________________) and by Bill

  of Sale of the Personal Property identified in the Motion for Sale is hereby

  confirmed to _______________________________________________ free and

  divested of the liens herein described; and, that Larry and Sharon Frederick

  (Movants), shall make, execute and deliver to the purchaser above named the

  necessary deed and/or other documents required to transfer the title to the

  property purchased upon compliance with the terms of sale.

         IT IS FURTHER ORDERED that the liens, claims and interests of all

  Respondents, including, but not limited to M&T Bank; The United States of

  America Farm Service Agency; Cargill, Inc.; Susquehanna Commercial Finance,

  Inc.; Growmark FS, LLC; FS Financial Services, LLC;          Wells Fargo Vendor

  Financial Services, LLC;    Blair County Tax Claim Bureau; The Pennsylvania

  Department of Revenue, and The Internal Revenue Service, be, and they hereby

  are, divested from the property being sold, if and to the extent they may be

  determined to be valid liens against the sold property, and transferred to the

  proceeds of sale, and that the within decreed sale shall be free, clear and clear

  and divested of said liens, claims and interests;

         FURTHER ORDERED that after due notice to the claimants, lien creditors,

  and interest holders, and no objection on their parts having been made or, if

  made, resolved/overruled, the incidental and related costs of sale and of the

  within bankruptcy proceeding, shall be paid in advance of any distribution to said

  lien creditors.
Case 18-70870-JAD      Doc 184-5 Filed 01/27/21 Entered 01/27/21 13:51:47           Desc
                           Proposed Order Page 5 of 5



          FURTHER ORDERED that applicable real estate taxes and ordinary

  closing costs and municipal lien claims, shall immediately be paid at closing.

  Failure of the closing agent to timely make disbursement required by this Order

  will subject the closing agent to monetary sanctions after notice and hearing.

          FURTHER ORDERED that M&T and the FSA shall immediately be paid at

  closing up to the full amount of their allowed secured claims on the assets being

  sold.

          FURTHER ORDERED that the Movant shall serve a copy of the within

  Order on each Respondent (i.e., each party against whom relief is sought) and its

  attorney of record, if any, upon any attorney or party who answered the motion or

  appeared at the hearing, the attorney for the debtor, the purchaser, and the

  attorney for the purchaser, if any, and file a certificate of service.

          FURTHER ORDERED that closing shall occur within thirty (30) days of

  this Order and the Movant shall file a Report of Sale within seven (7) days

  following closing.

          FURTHER ORDERED that this Sale Order survives any dismissal or

  conversion of the within case.




  Date:
                                              JEFFERY A. DELLER
                                              United States Bankruptcy Court Judge
